Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-23-2008

In re: Ariel Adan
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3233




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"In re: Ariel Adan " (2008). 2008 Decisions. Paper 499.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/499


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 07-3233


                       IN RE: APPLICATION OF ARIEL ADAN

                                    ELENA ESTHER AVANS,
                                               Appellant


             APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             (D.C. Civil No. 04-cv-05155)
                  District Judge: The Honorable William H. Walls


                              Argued: September 22, 2008


                 Before: BARRY, AMBRO and GARTH, Circuit Judges


                                  JUDGMENT ORDER




       This case came on to be heard on the record from the United States District Court

for the District of New Jersey and was argued on September 22, 2008. After careful

consideration of the briefs, the record, and the arguments of counsel on appeal,

       At the conclusion of argument and from the bench on September 22, 2008, this

Court ORDERED that the June 26, 2007 and July 20, 2007 Orders of the District Court

be reversed, and the matter remanded to the District Court with instructions that the

                                             1
petition pursuant to the Hague Convention be immediately dismissed. Each party is to

bear its own costs.

                                 BY THE COURT:


                                 /s/Maryanne Trump Barry
                                 Circuit Judge

Dated: September 23, 2008
TMK/cc:      Peter D. Alvino, Esq.
             Teri S. Appelson, Esq.
             Leonard O. Evans, Esq.
             Elliot Gourvitz, Esq.
             Joanna L. Hewitson, Esq,
             Catherine M. Krow, Esq.
             Walter A. Lesnevich, Esq.
             Rebecca F. Lubens, Esq.
             Daniel F. Mulvihill, Esq.
             Jason W. Rockwell, Esq.




                                           2